Citation Nr: 1425743	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-16 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine (claimed as lower back disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied entitlement to the benefit currently sought on appeal.

The Veteran testified at a March 2013 travel board hearing before the undersigned Veterans Law Judge in St. Louis, Missouri.  A transcript of the hearing is of record.

Subsequent to the last Statement of the Case issued in April 2012, additional private treatment records were received.  These records relate to a separate issue not on appeal and, in addition, the Board is remanding the Veteran's claim, so these records will be considered by the Agency of Original Jurisdiction in the first instance.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for degenerative disc disease of the lumbosacral spine.  The Veteran reported an in-service back injury while serving in Vietnam and that he was subsequently taken by medevac to Camp Enari Hospital, where he stayed for a few days.  See November 2009 Claim.  The Veteran reported that his back continued to bother him, but that he never went back to the doctor in-service and that that after service, his back continued to bother him.  Id.  The Veteran's service treatment records (STRs) include a Clinical Record Cover Sheet that listed the name and location of the medical treatment facility as the "71st Evacuation Hospital (SMBL)".  This record showed a date of admission as February 17, 1969, along with four days in the hospital or infirmary and that the Veteran was discharged on February 21, 1969.  The diagnosis listed was strain, lumbosacral, acute.  An additional Clinical Record noted the date of admission as February 17, 1969 and stated "[a]cute [l]umbosacral [s]train.  Good response to rest and PT" and has a stamp from the "71st Evac Hosp (SMBL)" and was signed on February 21, 1969.  

VA has a duty to assist Veteran's in the claims process.  As part of the duty to assist, VA must obtain the Veteran's "service medical records and, if the claimant has furnished the Secretary information sufficient to locate such records, other relevant records pertaining to the claimant's active military, naval, or air service that are held or maintained by a governmental entity".  38 U.S.C.A. § 5103A(c) (1) (A) (West 2012).  The Veteran has stated he was treated at Camp Enari Hospital following an in-service injury and thus has furnished sufficient information for VA to locate these records.  In addition, the Veteran's STRs confirm that he was admitted to the 71st Evacuation Hospital (SMBL) in February 1969 for four days with a diagnosis of strain, lumbosacral, acute.  No records from the Camp Enari Hospital and/or the 71st Evacuation Hospital (SMBL) have been associated with the claims file and there is no evidence in the claims file indicating any effort was taken to obtain any such records.  As part of the VA's duty to assist, any records of the Veteran from the Camp Enari Hospital and/or 71st Evacuation Hospital (SMBL) must be obtained.  
         
In addition, the Veteran was afforded a VA examination in March 2010 that included a negative opinion, which stated "[a]fter review of the service treatment records, it is my medical opinion that it is less likely than not that [the Veteran's] acute lumbar strain, which occurred in 1969 i.e. over 40 years ago, is related to his current condition of osteoarthritis of the low back.  There is no nexus to link this initial, relatively self-limiting problem in 1969, to his current condition.  It is my opinion that his osteoarthritis is more likely to be a result of his age, as well as occupational history".  As to occupational history, the VA examination noted that the Veteran retired in 2007 after working at a company for 23 years as a "field engineer in quality control" and that the Veteran "previously performed similar work for machine shops in the past since the early 1970s".  With regards to his post service occupational history, in his May 2011 Notice of Disagreement, the Veteran stated that "most of the time I was in an office working a desk" and that when he was out of the office, his job did not require "any lifting".  In an August 2011 statement, the Veteran stated that "[m]y occupation since my discharge from the Army has never been physically demanding".  Further, at the March 2013 hearing, the Veteran testified that as a field engineer, he never had "any kind of manual labor type of work where [his] back could have been involved with any kind of injury" and stated that "after military service, I've had the same type of job, either an inspector or some kind of administrative job".

The Board finds that the rationale provided in the March 2010 VA examination report was based on an inaccurate factual premise and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Specifically, while the March 2010 VA examination report's rationale related the Veteran's degenerative disc disease of the lumbosacral spine in part to his occupational history, the Veteran has provided competent and credible statements as to his occupational history not being physical demanding.  As the March 2010 VA examination was inadequate, on remand, a new examination and opinion is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).       

Finally, the Veteran indicated at the March 2013 hearing that he saw Dr. D.C.K. for fee-based treatment.  VA treatment records include an October 2009 note to "schedule fee-basis chiropractic consult" and states "continue" chiropractic therapy in a June 2011 note.  There are no records from this provider of record and on remand, these records must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.   

2.  Obtain any in-patient service treatment records for the Veteran from Camp Enari Hospital and/or 71st Evacuation Hospital (SMBL).  

3.  Obtain all records from Dr. D.C.K..  As this provider was seen for fee-based treatment, if authorization is required, contact the Veteran and request that he either provide private treatment records from Dr. D.C.K. or complete a release; if a release is returned, obtain the records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R.            § 3.159(e) (2013).  The Veteran must then be given an opportunity to respond.

4.  After completion of above, afford the Veteran an appropriate VA examination to determine the etiology of his degenerative disc disease of the lumbosacral spine.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

Whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's degenerative disc disease of the lumbosacral spine had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the Veteran's February 1969 injury and hospitalization.  

The examiner must address the Veteran's competent and credible statements that he has experienced a continuity of symptomatology since the February 1969 injury (See, e.g., March 2013 Hearing Transcript, June 2012 Form 9, August 2011 Veteran Statement, May 2011 Notice of Disagreement, November 2009 claim).  Attention is invited to the Veteran's December 1969 Report of Medical History where he noted "back trouble of any kind" and private medical records, which include chiropractic records referencing low back pain as early as 1992, as well as the Veteran's statements that he first sought chiropractic treatment in 1981.  See February 2010 Veteran Statement and March 2013 Hearing Transcript.   

The examiner must provide a thorough rationale for his or her conclusion.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



